Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-14-00129-CR

                                      IN RE Donald H. GARZA Sr.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 5, 2014

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On February 24, 2014, relator Donald H. Garza Sr. filed a pro se petition for writ of

mandamus asking this court to direct the clerk of the district court to respond to a number of

motions, which Garza contends were filed in his underlying criminal proceeding over the last

several weeks. However, this court does not have jurisdiction to grant the requested relief. By

statute, this court has the authority to issue a writ of mandamus against “a judge of a district or

county court in the court of appeals district” and other writs as necessary to enforce appellate

jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a)-(b) (West 2004). We conclude the writ in this

instance is not necessary to enforce jurisdiction. Accordingly, we dismiss relator’s petition for writ

of mandamus for lack of jurisdiction.


1
  This proceeding arises out of Cause No. 2013CR9597, styled The State of Texas v. Donald H. Garza Sr., pending in
the 290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.
                                                                                        04-14-00129-CR


        Even if we were to construe Garza’s petition as requesting mandamus relief against a

proper respondent, however, Garza has been appointed trial counsel to represent him in connection

with the criminal charges pending against him. We conclude that any original proceeding on the

issue presented should be presented by relator’s trial counsel. Relator is not entitled to hybrid

representation. See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The absence of

a right to hybrid representation means relator’s pro se mandamus petition will be treated as

presenting nothing for this court’s review. See id.; see also Gray v. Shipley, 877 S.W.2d 806, 806

(Tex. App.—Houston [1st Dist.] 1994, orig. proceeding).

        Additionally, relator requested leave to file his petition for writ of mandamus. No leave is

required to file a petition for writ of mandamus in this court. TEX. R. APP. P. 52. Therefore, relator’s

request for leave to file is denied as moot.


                                                    PER CURIAM

DO NOT PUBLISH




                                                  -2-